EXHIBIT 10.47

 

SUBLEASE

 

THIS SUBLEASE (“Sublease”), dated for reference purposes only July 21, 2004, is
entered into by and between Sugen, Inc. a Delaware corporation (“Sublandlord”),
and Exelixis, Inc., a Delaware corporation (“Subtenant”).

 

RECITALS

 

A.            Sublandlord leases certain property located in the Britannia
Pointe Grand Business Park (“Center”) commonly known as 210-230 East Grand
Avenue, South San Francisco, California (the “Master Premises”).

 

B.            The Master Premises is comprised of three (3), fully-developed
office and research and development buildings consisting of an approximate
222,539 combined rentable square feet, more particularly described as follows:

 

(1)           210 East Grand Avenue – a three-story building, containing
approximately 67,672 rentable square feet (“The Sublease Premises”);

 

(2)           220 East Grand Avenue – a two-story building, containing
approximately 48,391 rentable square feet (“Phase IIA 220 East Grand Avenue
Building”); and

 

(3)           230 East Grand Avenue – a two-story building, containing
approximately 106,368 rentable square feet (“Initial Building/230 East Grand
Avenue”).

 

C.            Sublandlord leases the Sublease Premises and the Phase IIA 220
East Grand Avenue Building pursuant to that certain Build-To-Suit Lease between
Sublandlord and Britannia Pointe Grand Limited Partnership, a Delaware limited
partnership (“Master Landlord”), dated as of April 7, 1999, as amended by First
Amendment to Lease (“First Amendment”) dated as of February 20, 2002 (as
amended, the “Master Lease”).  A true and complete copy of the Master Lease is
attached as Exhibit A to this Sublease and incorporated by this reference.  The
Sublease Premises are depicted on Exhibits B-1 and B-2 to the First Amendment as
“Sugen Phase III”.  The Sublease Premises are described in the Master Lease as
the “Phase IIB Building” and in the First Amendment as the “Phase III Building.”

 

D.            Sublandlord leases the Initial Building/230 East Grand Avenue
pursuant to that certain Build-To-Suit Lease between Sublandlord and Master
Landlord dated as of June 11, 1997, as amended by First Amendment to Lease dated
as of March 18, 1998, Second Amendment to Lease dated as of May 28, 1998, Third
Amendment to Lease dated as of April 7, 1999, and Fourth Amendment to Lease
dated as of February 20, 2002 (as amended, the “Phase I Master Lease”).

 

E.             Sublandlord desires to sublease the Sublease Premises to
Subtenant, and Subtenant desires to sublease the Sublease Premises from
Sublandlord, upon the terms and conditions provided for herein.

 

1

--------------------------------------------------------------------------------


 

F.             Capitalized terms used but not otherwise defined herein shall
have the meaning given such terms in the Master Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

 

AGREEMENT

 

1.             Sublease Premises; Phase IIA 220 East Grand Avenue Building
License.

 

(a)           Demise of Sublease Premises; License of Lobby Area.  Sublandlord
hereby subleases the Sublease Premises to Subtenant, and Subtenant hereby takes
and hires the Sublease Premises from Sublandlord, on and subject to the terms,
covenants and conditions set forth in this Sublease.  It is expressly understood
and agreed that the Subtenant shall also have a non-exclusive license to use in
common with Sublandlord and the occupant(s) of the Phase IIA 220 East Grand
Avenue Building, the common area lobby (“Lobby Area”) located between the
Sublease Premises and the Phase IIA 220 East Grand Avenue Building as more
particularly described on the site map attached hereto as Exhibit B (“Site
Map”).  Subtenant shall, at its cost, maintain the Lobby Area pursuant to
reasonable standards agreed to by Master Landlord, Sublandlord, and Subtenant
and Subtenant shall pay to Sublandlord, or at Sublandlord’s written direction,
an occupant of the Phase IIA East Grand Avenue Building, the reasonable (based
on square footage) costs incurred to operate the Lobby Area (including but not
limited to a reasonable portion of the utility costs and other costs incurred to
operate, maintain, repair, and replace the Phase IIA 220 East Grand Avenue
Building HVAC system).  Subtenant may, after obtaining consent from Sublandlord
(which shall not be unreasonably withheld) and from Master Landlord, enter into
an agreement with the occupants of the Phase IIA 220 East Grand Avenue Building
with respect to sharing the costs of maintaining the Lobby Area.  Sublandlord
acknowledges that Subtenant intends to construct a reception area in the Lobby
Area.  Such construction shall be subject to all of the terms of this Sublease,
including but not limited to Article 11 of the Master Lease, which is
incorporated herein by reference.  Upon the written request of an occupant of
the Phase IIA 220 East Grand Avenue Building, and the agreement of such
occupant(s) to share in the cost of providing such receptionist, the Lobby Area
receptionist shall perform services for the Phase IIA 220 East Grand Avenue
Building, as well as for the Sublease Premises, including but not limited to
providing access to the Phase IIA 220 East Grand Avenue Building.  If an
occupant of the Phase IIA 220 East Grand Avenue Building desires to construct a
reception desk in the Lobby Area, then it shall have the right to do so, and in
such instance, Sublessee shall, within 30 days after receipt of notice from
Sublandlord, move its Lobby Area wall signage to the wall which abuts the
Sublease Premises and its reception desk to the area near the Sublease
Premises.  In such case, then Subtenant shall concurrently, and at its sole
cost, repaint the back wall of the Lobby to a neutral color.

 

(b)           Shipping and Receiving License.  Sublandlord also grants to
Subtenant a temporary non-exclusive license (“S&R License”) for (i) use of the
shipping and receiving area and loading dock located on the Phase IIA 220 East
Grand Avenue Building (collectively, “S&R Area”) solely for the unloading of
goods and equipment, and (ii) limited ingress and egress to and through a
portion of the first floor of the Phase IIA 220 East Grand Avenue Building from
the S&R Area to the Sublease Premises (“Access Pathway”).  The S&R Area and
Access Pathway are more particularly identified on the Site Map and are
collectively referred to in this Sublease as the “S&R License Area.”  The term
of the S&R License shall commence on the

 

2

--------------------------------------------------------------------------------


 

Commencement Date and terminate on the earlier of: (i) the date that is three
(3) months following the Sublandlord’s delivery of a notice to Subtenant that
Sublandlord has received an offer from a prospective Subtenant (that Sublandlord
intends to accept) to sublease all or a portion of the Phase IIA 220 East Grand
Avenue Building, (ii) the date Subtenant completes construction of an approved
loading dock on the Sublease Premises, and (iii) the one (1) year anniversary of
the Commencement Date (“S&R License Term”).  The construction of the loading
dock shall be subject to all of the provisions of this Sublease, including but
not limited to Article 11 of the Master Lease, which is herein incorporated. 
Sublandlord makes no representations or warranties to Subtenant regarding the
likelihood of securing necessary approvals, including but not limited to from
the Master Landlord, to construct the loading dock.  Subtenant shall not enter
the S&R License Area without: (a) providing prior notification to Sublandlord
and (b) being accompanied by Sublandlord’s personnel or agent.  Subtenant’s use
of the S&R License Area is limited to the receipt of goods and equipment
required for Subtenant’s business operations conducted on the Sublease Premises,
and shall be subject to other reasonable access and security restrictions
imposed by Sublandlord.  The S&R License Area may not be used for storage or for
the disposal of any materials.  Except as explicitly set forth herein, Subtenant
shall not have any right to use any portion of the Phase IIA 220 East Grand
Avenue Building or any property or improvements adjacent to or in the vicinity
of the Phase IIA 220 East Grand Avenue Building.  Without limitation of the
foregoing, Subtenant shall not have any right to use the storage lockers or
waste bins near the Phase IIA 220 East Grand Avenue Building.

 

(c)           Insurance and Indemnity re: S & R License; No Radioactive
Materials.  During the S&R License Term, Subtenant shall include the S&R License
Area under its commercial general liability insurance and workers’ compensation
policies, which policies shall comply with all of the provisions of this
Sublease, and Subtenant’s obligations to indemnify, hold harmless, and defend
Sublandlord and Master Landlord under this Sublease (by way of incorporation of
Section 14.6 (a) of the Master Lease) shall apply with equal force to
Subtenant’s use of the S&R License Area.  Subtenant’s use of the S&R License
Area shall be subject to the conditions, prohibitions, restrictions, and other
provisions of this Sublease; provided, however, that notwithstanding anything to
the contrary contained in this Sublease, Subtenant may not bring any radioactive
materials or radiation into, on, under, or around the S&R License Area. 
Subtenant shall not have any right whatsoever to make any alterations,
additions, or improvements to the S&R License Area.

 

(d)           Insurance and Indemnity re: Lobby Area; No Radioactive Materials. 
During the Term of the Sublease, Subtenant shall include the Lobby Area under
its commercial general liability and workers’ compensation policies, which
policies shall comply with all of the provisions of this Sublease, and
Subtenant’s obligations to indemnify, hold harmless, and defend Sublandlord and
Master Landlord under this Sublease (by way of incorporation of Section 14.6
(a) of the Master Lease) shall apply with equal force to Subtenant’s use of the
Lobby Area.  Subtenant’s use of the Lobby Area shall be subject to all of the
conditions, prohibitions, restrictions and other provisions of this Sublease;
provided, however, that notwithstanding any thing to the contrary contained in
the Sublease, Subtenant may not bring any radioactive materials or radiation
into, on, under, or around the Lobby Area.  Subtenant shall not have any right
whatsoever to make any alterations, additions, or improvements to the Lobby
Area, except pursuant to the terms of this Sublease, including but not limited
to the provisions of Article 11 of the Master Lease, which are incorporated
herein by reference.

 

3

--------------------------------------------------------------------------------


 

2.             Term.

 

(a)           Sublease Term.  The term of this Sublease (the “Sublease Term”)
shall commence on the later of (i) the date Sublandlord delivers possession of
the Sublease Premises to Subtenant, or (ii) the date Master Landlord delivers
its written consent to this Sublease to Subtenant (the “Commencement Date”). The
parties anticipate that the Commencement Date will occur on or before July 15,
2004 (the “Scheduled Commencement Date”).  The term of this Sublease shall
expire, unless sooner terminated pursuant to the provisions set forth herein, on
July 31, 2018 (the “Expiration Date”).

 

(b)           Delay in Possession: Termination Right.  If for any reason
Sublandlord cannot deliver possession of the Sublease Premises to Subtenant by
the Scheduled Commencement Date, Sublandlord shall not be subject to any
liability therefor, nor shall such failure affect the validity of this Sublease
or the obligations of Subtenant hereunder (except as hereinafter provided) or
extend the Base Rent Abatement Period or the Sublease Term, but in such case
Subtenant shall not be obligated to pay Rent until possession of the Sublease
Premises is tendered to Subtenant.  Notwithstanding the foregoing, if, for any
reason, other than as the result of any delay on the part of Subtenant,
Sublandlord is unable to deliver possession of the Sublease Premises on or
before the date which is sixty (60) days after mutual execution of this Sublease
by Sublandlord and Subtenant, then Subtenant shall have the right to terminate
this Sublease by delivering written notice thereof to Sublandlord.  If Subtenant
so terminates this Sublease, Sublandlord shall refund to Subtenant the prepaid
Base Rent and return the Letter of Credit (defined in Section 10 below) and the
parties thereupon shall be released from all further liability under this
Sublease.  Unless exercised prior thereto, Subtenant’s right of termination
hereunder shall expire upon the later of delivery of the Sublease Premises to
Subtenant or the delivery to Subtenant of Master Landlord’s written consent to
this Sublease.

 

(c)           End of Sublease Term  The Sublease Term shall end on the
Expiration Date; provided, however, the Sublease Term shall terminate earlier as
set forth in this Sublease.

 

(d)           Commencement Date Memorandum.  Promptly following the Commencement
Date, Sublandlord and Subtenant shall execute a written acknowledgement of the
Commencement Date and the Expiration Date in form mutually acceptable to the
parties, which acknowledgement shall be deemed to be incorporated herein by this
reference.  Notwithstanding the foregoing requirement, the failure of either
party to execute such a written acknowledgement shall not affect the
determination of the Commencement Date or the Expiration Date in accordance with
the provisions of this Sublease.

 

3.             Rent.

 

(a)           Triple Net.  Rent payable by Subtenant for the Sublease Premises
shall be on a “triple net” basis and shall consist of base rent (“Base Rent”)
plus certain additional rental (“Additional Rent”), as provided below in
Sections 3(b), 3(c), 3(d) and 3(e).  Base Rent, Additional Rent, and any other
charges due under this Sublease are hereinafter referred to collectively as
“Rent.”  All Rent shall be paid to Sublandlord at the address specified for
Sublandlord below, or to such other person or to such other place as Sublandlord
may from time to time designate in writing.

 

4

--------------------------------------------------------------------------------


 

(b)           Base Rent Schedule.  Subtenant shall pay to Sublandlord in
advance, without prior notice, demand, deduction or offset, monthly Base Rent in
accordance with the following table:

 

Month(s)

 

Base Rent (NNN)
per month

 

Months 1 – 12

 

Base Rent is Abated

 

Months 13 – 24

 

$ 81,336.00

 

Months 25 – 36

 

$ 130,815.40

 

Months 37 – 48

 

$ 134,204.40

 

Months 49 – 60

 

$ 137,593.40

 

Months 61 – 72

 

$ 140,982.40

 

Months 73 – 84

 

$ 144,371.40

 

Months 85 – 96

 

$ 147,760.40

 

Months 97 – 108

 

$ 151,149.40

 

Months 109 – 120

 

$ 154,538.40

 

Months 121 – 132

 

$ 157,927.40

 

Months 133 – 144

 

$ 161,316.40

 

Months 145 – 156

 

$ 164,705.40

 

Months 156 – 7/31/18

 

$ 168,094.40

 

 

Month 1 of the Sublease Term shall begin on the Commencement Date and end on the
day prior to the one month anniversary of the Commencement Date.  For example,
if the Commencement Date is July 15, 2004, then Month 1 shall commence on
July 15, 2004 and shall end on August 14, 2004.  Each subsequent month of the
Sublease Term shall be calculated in like manner.  For example, if Month 2
commences on August 15, 2004, then it shall end on September 14, 2004.  If the
final month of the Sublease Term is not a full month, then Base Rent for such
month shall be prorated (based on a thirty (30) day month).

 

(c)           Payment of First Month’s Rent Upon Execution.  Concurrently with
its execution of this Sublease, Subtenant shall pay to Sublandlord the Base Rent
for Month 25.

 

(d)           Operating Expenses.  The Master Lease requires Sublandlord to pay
to Master Landlord amounts representing “Tenant’s Operating Cost Share” of the
Operating Expenses.  The Master Lease also requires Sublandlord to pay to
Landlord all real property taxes and assessments taxed or assessed to Master
Landlord with respect to the Subleased Premises, which taxes and assessments are
deemed to constitute Operating Expenses and, to the extent any real property
taxes and assessments on the Sublease Premises are assessed directly to
Sublandlord, Sublandlord is responsible for the payment of such taxes and
assessments directly to the taxing authority.  Subtenant shall pay all personal
property taxes on its furniture, fixtures and equipment and reimburse
Sublandlord, as provided below, for any personal property taxes assessed to
Sublandlord with respect to the Personal Property.  Subtenant shall pay to
Sublandlord, as Additional Rent, the portion of Tenant’s Operating Cost Share of
Operating Expenses allocated to the Sublease Premises by Master Landlord, or if,
in the future, Master Landlord ceases allocating a portion of the Tenant’s
Operating Expense Share of Operating

 

5

--------------------------------------------------------------------------------


 

Expenses to the Sublease Premises, then the portion of Tenant’s Operating
Expenses Share of Operating Expenses to be paid by Subtenant shall be reasonably
determined by Sublandlord taking into account, among other reasonable factors,
the rentable square footage of the Sublease Premises in comparison to the
rentable square footage of the Premises.  All such payments are due, at the same
time and in the same manner as the Tenant’s Operating Cost Share of Operating
Expenses becomes due under the Master Lease.  In addition, Subtenant shall
reimburse Sublandlord for all real and personal property taxes or assessments
assessed directly to and paid by Sublandlord, within thirty (30) days following
Subtenant’s receipt of Sublandlord’s written demand, which demand shall be
accompanied by supporting tax bills. Neither Tenant’s Operating Cost Share of
Operating Expenses allocable to the Sublease Premises, nor any other Additional
Rent, including but not limited to utility charges, shall be abated during the
Base Rent Abatement Period and all such amounts shall be fully payable by
Subtenant commencing on the Commencement Date.

 

(e)           Additional Charges.  Subtenant also shall pay to Sublandlord, as
Additional Rent, (i) all charges as may be imposed by Master Landlord after the
Commencement Date for parking, access cards, or other utilities or services to
the Sublease Premises not paid by Subtenant directly to Master Landlord,
regardless of whether such service is separately metered or estimated by Master
Landlord, and (ii) such other charges as may be imposed by Master Landlord upon
Sublandlord under the Master Lease, with respect to the Sublease Premises.

 

(f)            Sublandlord’s Obligations to Pay Underlying Rent.  So long as
Subtenant is not in default under this Sublease (beyond any notice and cure
period), Sublandlord shall pay the amounts required to be paid under the Master
Lease (collectively, “Underlying Rent”) on or before such amounts become due and
payable thereunder.  If Sublandlord fails to make any payment of Underlying Rent
as and when required under the Master Lease, Subtenant shall have the right, but
not the obligation, to make such payments on behalf of Sublandlord, in which
event Subtenant shall have the right to offset any amounts so paid against Rent
thereafter payable under this Sublease.  Neither Sublandlord nor Subtenant shall
be liable to the other under or in connection with this Sublease for
consequential damages, including but not limited to business interruption or
lost profits.

 

(g)           Conditional Abatement Following Casualty or Condemnation.  In the
event of any casualty or condemnation affecting the Sublease Premises, Base Rent
shall be proportionately abated, to the extent that Subtenant’s use of or access
to the Sublease Premises is materially impaired, but only to the extent that
Underlying Rent payable under the Master Lease is abated.  Subtenant shall have
the right to terminate this Sublease, in connection with any casualty or
condemnation upon the same terms Sublandlord has to terminate the Master Lease
under the terms thereof.

 

(h)           Interest on Past Due Rent.  All Rent which is not paid when due
shall bear interest at the interest rate set forth in Section 3.2 of the Master
Lease from the date due until the date of payment.

 

(i)            Late Charges.  In addition to the payment of interest as set
forth in the preceding subparagraph, Subtenant shall be responsible for the
payment of late charges pursuant to the provisions of Section 3.2 of the Master
Lease to the extent incurred as a result of Subtenant’s failure to pay Rent when
due.

 

6

--------------------------------------------------------------------------------


 

(j)            Hold-Over.  The parties hereby acknowledge that the expiration
date of the Master Lease is July 31, 2018 and that it is therefore critical that
Subtenant surrender the Sublease Premises to Sublandlord not later than the
Expiration Date in accordance with terms hereof.  If Subtenant holds possession
of the Sublease Premises or any portion thereof after the Sublease Term with
Sublandlord’s written consent, then except as otherwise specified in such
consent, Subtenant shall become a subtenant from month to month at one hundred
ten percent (110%) of Base Rent and Additional Rent and otherwise upon the terms
herein specified for the period immediately prior to such holding over and shall
continue in such status until such tenancy is terminated by either party upon
not less than thirty (30) days prior written notice.  If Subtenant holds
possession of the Sublease Premises or any portion thereof after the Sublease
Term without Sublandlord’s written consent, the Sublandlord at its sole
discretion may elect (by written notice to Subtenant) to have Subtenant become a
subtenant either from month to month or at will, at one hundred fifty percent
(150%) of Base Rent and Additional Rent (prorated on a daily basis for an
at-will tenancy, if applicable) and otherwise upon all the terms herein
specified for the period immediately prior to such holding over, or any elect to
pursue any and all legal remedies available to Sublandlord under applicable law
with respect to an unconsented to holding over by Subtenant.  Subtenant shall
indemnify, and hold Sublandlord harmless from any loss, damage, claim,
liability, cost or expense (including reasonable attorney’s fees) resulting from
any delay by Subtenant in surrendering the Sublease Premises (except to the
extent such delay is with Sublandlord’s prior written consent), including, but
not limited to, any claims made by a succeeding subtenant by reason of such
delay.  Acceptance of Rent by Sublandlord following expiration or termination of
this Sublease shall not constitute a renewal of this Sublease.  If Subtenant
uses radioactive materials in the Sublease Premises, then it shall be deemed a
holdover tenant, without Sublandlord’s consent, until it has delivered to
Sublandlord and Master Landlord a satisfactory letter, executed by all
applicable governmental agencies, which letter terminates the radioactive
materials license and releases the Sublease Premises for unrestricted use. 
Nothing in the preceding sentence shall abrogate any of the provisions of this
Sublease with respect to the use of radioactive materials in the Sublease
Premises.

 

(k)           Definition of Rent.  All amounts required to be paid by Subtenant
to Sublandlord or to any other person or entity, including, but not limited to
parking fees, access card fees, overtime or excess supply of HVAC, and all other
amounts paid to Master Landlord, pursuant to this Sublease, other than Base
Rent, shall be deemed to be Additional Rent.  All Base Rent and Additional Rent
shall be collectively referred to as “Rent”.

 

4.             Personal Property.  Sublandlord hereby agrees to sell to
Subtenant that portion of the furniture, fixtures and equipment (collectively,
the “Sold Personal Property”) located in the Sublease Premises which is
described on Schedule 1 pursuant to the Bill of Sale attached hereto as
Exhibit C-1, effective as of the Commencement Date.  The purchase price for the
Sold Personal Property shall be one dollar ($1.00), payable by Subtenant prior
to the Commencement Date.  The Sold Personal Property is being sold in its
present “as-is” condition.  The Sold Personal Property shall not include the
specialized utilities equipment located in the “Specialized Utilities Closet”
(as hereinafter defined) or the back-up generator and related equipment located
in the “Back-Up Generator Pad” (as hereinafter defined) (collectively, personal
property located in the Specialized Utilities Closet and Back-Up Generator Pad
shall be hereinafter referred to as the “Licensed Personal Property”), which
Licensed Personal Property is described on Exhibit C-2 attached hereto.  The
Licensed Personal Property shall be licensed to Subtenant during the term of
this Sublease; provided, however, that the license of the Licensed Personal

 

7

--------------------------------------------------------------------------------


 

Property shall terminate concurrently with the termination of the “Utilities
Closet/Generator Pad License” (as hereinafter defined); further provided
however, that if the Utilities Closet/Generator Pad License is terminated with
respect to the Specialized Utilities Closet but not the Back-Up Generator Pad,
then the license of the portion of the Licensed Personal Property contained
within the Back-Up Generator Pad shall stay in effect and the license of the
portion of the Licensed Personal Property contained in the Specialized Utilities
Closet shall terminate.  Conversely, if the Utilities Closet/Generator Pad
License is terminated with respect to the Back-Up Generator Pad but not the
Specialized Utilities Closet, then the license of the portion of the Licensed
Personal Property contained within the Specialized Utilities Closet shall stay
in effect, and the license of the portion of the Licensed Personal Property
contained in the Back-Up Generator Pad shall terminate.  Subtenant shall not
have any right to remove the Licensed Personal Property from its current
location in either the Specialized Utilities Closet or the Back-up Generator
Pad.  Unless Sublandlord terminates the license provided herein to Subtenant for
the Licensed Personal Property, then during the Sublease Term, Subtenant shall
be fully responsible, at no expense to Sublandlord, for operating, maintaining
and repairing the Licensed Personal Property in compliance with all
“Requirements” (as defined in the Master Lease).  In no event shall Sublandlord
have any obligation to replace any Licensed Personal Property.  Sublandlord
makes no representation whatsoever regarding the condition, quality,
functionality, or operational ability of any of the sold Personal Property or
the Licensed Personal Property.

 

5.             As-Is.  Sublandlord subleases the Sublease Premises to Subtenant
and licenses the S&R License Area, the Lobby Area, the Specialized Utilities
Closet and the Back-up Generator Pad strictly in their present “as-is”,
“where-is” and “with all faults” condition, and Subtenant by acceptance of
possession of the Sublease Premises, acknowledges the same to be in good order
and repair and in a tenantable condition. Tenant acknowledges that Sublandlord,
Master Landlord and brokers have not made, and Tenant has not relied upon, any
representations, warranties or other assurances concerning the condition of the
Sublease Premises, the Phase IIA 220 East Grand Avenue Building or the Center.

 

6.             Master Lease.      This Sublease is and shall at all times remain
subject and subordinate to all of the terms, covenants and conditions of the
Master Lease, and Master Landlord shall have all rights in respect of the Master
Lease and the Sublease Premises as set forth therein.  Except for payments of
Underlying Rent and except as otherwise provided in Section 7 hereof, Subtenant
hereby assumes and agrees to perform for Sublandlord’s benefit, during the term
of this Sublease, all of Sublandlord’s obligations under the Master Lease
(collectively, the “Assumed Obligations”), which accrue during the Sublease
Term.

 

7.             Incorporation of Master Lease.

 

(a)           Definitions of Terms and Incorporation of Master Lease. 
Sublandlord and Subtenant acknowledge and agree that the Master Lease pertains
to both the Sublease Premises and the Phase IIA 220 East Grand Avenue Building. 
Except as specifically set forth in this Sublease or where the context otherwise
requires for a fair and equitable interpretation of this Sublease, the rights
and obligations of Sublandlord or Subtenant under the incorporated provisions of
the Master Lease shall apply only to the Sublease Premises.  Subject to the
preceding sentence and the exclusions, limitations and modifications set forth
in this Sublease, the terms, covenants and conditions of the Master Lease are
incorporated in this Sublease by reference so that, except to the extent that
they are excluded, limited or otherwise modified by the provisions of this
Sublease, each and every term, covenant and condition of the Master Lease

 

8

--------------------------------------------------------------------------------


 

binding on or inuring to the benefit of the Master Landlord thereunder shall, in
respect of this Sublease, bind or inure to the benefit of Sublandlord, and each
and every term, covenant and condition of the Master Lease binding or inuring to
the benefit of the Tenant thereunder shall, in respect of this Sublease, bind or
inure to the benefit of Subtenant, with the same force and effect as if such
terms, covenants and conditions were completely set forth in this Sublease, and
as if the words “Landlord” and “Tenant,” or words of similar import, wherever
the same appear in the Master Lease, were construed to mean, respectively,
“Sublandlord” and “Subtenant” in this Sublease, and as if the word “Lease,” or
words of similar import, wherever the same appear in the Master Lease, were
construed to mean this “Sublease.”  Subtenant represents that it has examined,
read and is thoroughly familiar with the terms, covenants and conditions of the
Master Lease, and Subtenant accepts those terms, covenants and conditions and
obligations thereof which have been incorporated herein.

 

(b)           Excluded Provisions of Master Lease.  The following sections of
the Master Lease are not incorporated as a part of this Sublease and are
expressly excluded herefrom (except insofar as the same may be referenced
elsewhere in this Sublease for purposes of identification or definition of
certain matters):  1.1 (Lease of Property), 2.1 (Term), 2.2 (Early Possession),
2.3 (Delay in Possession), 2.4 (Acknowledgement of Rent Commencement), 2.5
(Holdover), 2.6 (Option to Extend Term), 3.1 (Minimum Rent), 4 (Stock Warrants),
5 (Construction), 18.1(i) (Tenant Cross-Default); 18.4 (Landlord Cross-Default),
19.2 (Sale of Landlord’s Interest),  20 (Security Deposit), 21.1 (Notices),
Exhibit C (Work Letter), Exhibit D (Estimated Construction Schedule), Exhibit E
(Acknowledgement of Rent Commencement Date); and Sections 2 (Term), 3
(Construction of Phase III Building), 4 (Minimum Rental), 8 (Security Deposit)
and 10 (Subordination, Nondisturbance and Attornment) of the First Amendment,
together with Exhibits C-1 and D of the First Amendment.

 

(c)           Limitations on Incorporated Provisions of Master Lease.  The
following limitations shall apply to the interpretation and enforcement of the
incorporated terms, covenants and conditions of the Master Lease:

 

(i)            Time Limits Shortened.  The time limits contained in the Master
Lease for the giving of notices, making of demands or performing of any act,
condition or covenant on the part of the tenant thereunder, or for the exercise
by the tenant thereunder of any right, remedy or option, are changed for the
purposes of incorporation herein by reference by shortening the same in each
instance by three (3) days or three (3) Business Days, as applicable, so that in
each instance Subtenant shall have three (3) days or three (3) business days, as
applicable, less time to observe or perform hereunder than Sublandlord has as
the tenant under the Master Lease, except for differing time frames set forth in
this Sublease.

 

(ii)           Indemnity and Related Provisions for Benefit of Both Master
Landlord and Sublandlord; Additional Insureds.  Any non-liability, release,
indemnity or hold harmless provision, and any provisions pertaining to waiver of
subrogation rights and/or the naming of a party under an insurance policy, in
the Master Lease for the benefit of Master Landlord which is incorporated herein
by reference, shall be deemed to inure to the benefit of Sublandlord and Master
Landlord, for the purpose of incorporation by reference in this Sublease.  Both
Sublandlord and Master Landlord, as well as other parties required under the
Master Lease shall be named as additional insureds on all Subtenant insurance
policies other than workers’ compensation insurance.

 

9

--------------------------------------------------------------------------------


 

(iii)          Access, Inspection and Work Rights.  Any right of the Master
Landlord for access or inspection and any right of the Master Landlord under the
Master Lease to do work in the Sublease Premises, the Common Areas, or elsewhere
in the Center and any right of the Master Landlord in respect of rules and
regulations, shall be deemed to inure to the benefit of Sublandlord and Master
Landlord, for the purpose of incorporation by reference in this Sublease;
provided, however, that solely in the case of an inspection of the Sublease
Premises not arising out of an emergency (in which no notice shall be required
and entry may be made at any time) Sublandlord shall provide Subtenant with not
less than ten (10) business days prior notice of entry.  Notwithstanding the
foregoing, if Subtenant reasonably believes that a proposed inspection of the
Sublease Premises by Sublandlord will provide Sublandlord with access to
Subtenant’s trade secrets, then Subtenant may provide Sublandlord with written
notice objecting to the proposed inspection (the “Objection Notice”).  Upon
timely receipt of the Objection Notice (i.e., such notice is received by
Sublandlord at least five (5) business days prior to the scheduled inspection),
Sublandlord shall arrange for a third party consultant (the “Consultant”) to
inspect the Sublease Premises in lieu of an inspection by Sublandlord.  The
Consultant shall concurrently provide a copy of its inspection report to both
Sublandlord and Subtenant and the Consultant shall agree in its contract with
Sublandlord that it shall keep Subtenant’s trade secrets confidential except to
the extent that: (a) the Consultant is required to disclose such trade secrets
as a matter of law or (b) it is necessary to disclose such trade secrets to
Sublandlord and Master Landlord in connection with the existence of a condition
on the Sublease Premises which may violate the terms of the Sublease.

 

(iv)          Conflicts Between this Sublease and Incorporated Provisions.  If
any of the express provisions of this Sublease shall conflict with any of the
provisions incorporated by reference, then as between Sublandlord and Subtenant,
such conflict shall be resolved in every instance in favor of the express
provisions of this Sublease; provided, however, that to the extent Master
Landlord, a lender holding a deed of trust on the Sublease Premises or any
successor to either of them succeeds to Sublandlord’s position under this
Sublease, then the express provisions of any subordination, non-disturbance and
attornment agreement and/or consent agreement relating to this Sublease which
has been executed by Sublandlord and Subtenant shall be controlling over the
preceding provisions of this sentence.

 

(v)           If any incorporated provision of the Master Lease cross-references
a provision of the Master Lease which is not incorporated in this Sublease, such
cross-referenced Master Lease provision shall be disregarded except to the
extent required for a fair and equitable interpretation of the incorporated
Master Lease provision.

 

(vi)          Master Landlord’s Obligations Under Master Lease.  Any obligation
of Sublandlord which is contained in this Sublease by the incorporation by
reference of the provisions of the Master Lease shall be observed or performed
by Sublandlord by using its reasonable good faith efforts to cause Master
Landlord under the Master Lease to observe and/or perform the same, and
Sublandlord shall have a reasonable time do so after written notice from
Subtenant specifying with reasonable particularity the deficiency in Master
Landlord’s performance under the Master Lease.  Sublandlord shall not be
required to furnish, supply, install, maintain or repair anything, including but
not limited to, utilities or services under any provision of the Master Lease. 
Subtenant shall not in any event have any rights in respect of the Sublease
Premises greater than Sublandlord’s rights under the Master Lease, and
notwithstanding any provision to the contrary, as to obligations that pertain to
the Sublease

 

10

--------------------------------------------------------------------------------


 

Premises, Phase IIA 220 East Grand Avenue Building, Initial Building/230 East
Grand Avenue, Common Areas, and the Center and are part of this Sublease by the
incorporation by reference of provisions of the Master Lease, Sublandlord shall
not be required to make any payment or to perform any obligation except as
expressly set forth in this Sublease, and Sublandlord shall have no liability to
Subtenant for any matter whatsoever, except for Sublandlord’s obligation to pay
the Underlying Rent and to use its reasonable good faith efforts, upon request
of Subtenant, to cause Master Landlord to observe and/or perform Master
Landlord’s obligations under the Master Lease.  If, after Sublandlord has used
commercially reasonable efforts to induce Master Landlord to perform its
obligations through written and verbal communication, Master Landlord continues
to fail to perform, past all applicable notice and cure periods set forth in the
Master Lease, Subtenant may by written notice to Sublandlord, request
Sublandlord to retain counsel (chosen by Sublandlord) and to file a suit against
Master Landlord to enforce Sublandlord’s rights under the Master Lease, and
within thirty (30) days of the date of such notice, Sublandlord shall do so. 
The costs of such suit, and the obligation to pay Master Landlord’s attorney’s
fees pursuant to the Master Lease in the event that Sublandlord is not the
prevailing party in such suit, shall be borne solely by Subtenant.  In addition,
any damages payable by Sublandlord in connection with any such suit shall be
borne solely by Subtenant.  Subtenant shall indemnify, and hold harmless
Sublandlord from and against any and all losses, liabilities, damages,
judgments, penalties, costs and expenses incurred in connection with or arising
out of any suit prosecuted by Sublandlord pursuant to this subparagraph.

 

(vii)         Interruption in Utilities/Services.  Sublandlord shall not be
responsible for any failure or interruption, for any reason whatsoever other
than Sublandlord’s willful misconduct, of the services or facilities that may be
appurtenant to or supplied at the Sublease Premises, the Phase IIA 220 East
Grand Avenue Building or the Center by Master Landlord, Sublandlord, or any
other entity.  Subtenant hereby expressly waives the provisions of any statute,
ordinance or judicial decision, now or hereafter in effect, which would give
Subtenant the right to make repairs at the expense of Sublandlord, or to claim
any actual or constructive eviction by virtue of interruption in access or
services to, or failure to make repairs in or to, the Sublease Premises, the
Phase IIA 220 East Grand Avenue Building or the Center.

 

(viii)        Consents Required From Master Landlord and Sublandlord.  With
respect to any approval or consent required to be obtained from Master Landlord
under the Master Lease, such approval or consent must be obtained from both
Master Landlord and Sublandlord.  Any approval or consent required of
Sublandlord conclusively shall be deemed reasonably withheld if Master Landlord
withholds Master Landlord’s approval or consent.

 

(d)           Assumption and Indemnity by Subtenant.  Subtenant shall fully
perform all of the Assumed Obligations and shall indemnify, defend, protect, and
hold harmless Sublandlord from any and all liability, damages, liabilities,
claims proceedings, actions, demands and costs (including but not limited to
reasonable attorneys’ fees) resulting, directly or indirectly, from Subtenant’s
failure to perform the Assumed Obligations.

 

(e)           Amendments to Incorporated Provisions of Master Lease.  Without
limiting the generality of the foregoing, for purposes of incorporating the
terms, covenants and conditions of the Master Lease into this Sublease, the
following provisions of the Master Lease are amended as follows:

 

11

--------------------------------------------------------------------------------


 

(i)            Rentable Area has Been Agreed Upon.  The rentable area of the
Sublease Premises in the Master Lease and as specified in Recital B above is
only an approximation and no variation between the amount so stated and the
actual rentable area of the Sublease Premises shall alter the obligations of
Sublandlord and Subtenant under this Sublease, it being expressly understood and
agreed that the parties have accepted such approximate measurement for the
purpose of determining the amount of Rent due, and no re-measurement, other than
as a result of a physical change in the size of the Sublease Premises made
pursuant to an amendment to this Sublease, shall change the amount of Base Rent
or Additional Rent due hereunder.

 

(ii)           Audit Rights; Section 9.4(b) of Master Lease.  Under
Section 9.4(b) of the Master Lease, the period during which Subtenant may
examine Sublandlord’s books and records or request an independent audit shall be
sixty (60) days following Subtenant’s receipt of the annual statement of
Operating Expenses from Sublandlord, and Sublandlord hereby covenants, upon
receipt of Subtenant’s written request, to exercise Sublandlord’s rights under
Section 9.4 of the Master Lease and to provide all the information resulting
from such exercise promptly to Subtenant.

 

(iii)          Utilities; Section 10 of Master Lease.  Section 10 of the Master
Lease relating to utilities is modified as set forth in Section 19 of this
Sublease.

 

(iv)          Release of Liability; Section 10.2 of Master Lease.  Under
Section 10.2 of the Master Lease, the release of “Landlord” from liability shall
inure to the benefit of both Sublandlord and Master Landlord.

 

(v)           Consent to Alterations; Section 11.1 and 11.2 of Master Lease. 
Under Sections 11.1 and 11.2 of the Master Lease, when consent is required for
any Subtenant alteration, addition or improvement to the Sublease Premises, such
consent shall be obtained from both Sublandlord and Master Landlord. 
Sublandlord shall respond to any written request for consent by Subtenant within
thirty (30) calendar days after receipt of the request.  If Sublandlord does not
respond within such time period, then Sublandlord shall be deemed to have
consented to any item for which Subtenant requested consent.  Additionally,
either Sublandlord or Master Landlord, or both, may require the removal of such
alterations, additions or improvements pursuant to the provisions of the Master
Lease.

 

(vi)          Signage; Section 11.5 of Master Lease.  Section 11.5 of the Master
Lease relating to signage is modified as set forth in Section 18 of this
Sublease.

 

(vii)         Subtenant’s Limited Right to Enforce Master Landlord’s Obligation
to Repair; Section 12.1 of Master Lease.  Under Section 12.1 of the Master
Lease, Sublandlord shall be required, after written request by Subtenant, to use
its reasonable good faith efforts to cause Master Landlord to perform any
repairs, maintenance or restoration called for thereunder, as more specifically
set forth in Section 7(c)(v) above.  If, after Sublandlord has used commercially
reasonable efforts to induce Master Landlord to perform its obligations through
written and verbal communication, Master Landlord continues to fail to perform,
past all applicable notice and cure periods set forth in the Master Lease,
Subtenant may by written notice to Sublandlord, request Sublandlord to retain
counsel (chosen by Sublandlord) and to file a suit against Master Landlord to
enforce Sublandlord’s rights under the Master Lease, and within thirty (30) days
of the date of such notice, Sublandlord shall do so.  The costs of such suit,
and

 

12

--------------------------------------------------------------------------------


 

the obligation to pay Master Landlord’s attorney’s fees pursuant to the Master
Lease in the event that Sublandlord is not the prevailing party in such suit,
shall be borne solely by Subtenant.  In addition, any damages payable by
Sublandlord in connection with any such suit shall be borne solely by
Subtenant.  Subtenant shall indemnify, and hold harmless Sublandlord from and
against any and all losses, liabilities, damages, judgments, penalties, costs
and expenses incurred in connection with or arising out of any suit prosecuted
by Sublandlord pursuant to this subparagraph.

 

(viii)        Environmental Matters; Section 13.6 of Master Lease.  Section 13.6
of the Master Lease relating to environmental matters is modified as set forth
in Section 13 of this Sublease.

 

(ix)           Insurance; Section 14.1(b) of Master Lease; Subtenant’s Limited
Right to Enforce Master Landlord’s Obligation to Insure.  Only the Master
Landlord, and not the Sublandlord, shall carry the insurance described in
Section 14.1(b) of the Master Lease.  Sublandlord shall be required, after
written request by Subtenant, to use its reasonable good faith efforts to cause
Master Landlord to maintain the insurance described in Section 14.1(b) of the
Master Lease.  If, after Sublandlord has used commercially reasonable efforts to
induce Master Landlord to perform its obligations through written and verbal
communication, Master Landlord continues to fail to perform, past all applicable
notice and cure periods set forth in the Master Lease, Subtenant may by written
notice to Sublandlord, request Sublandlord to retain counsel (chosen by
Sublandlord) and to file a suit against Master Landlord to enforce Sublandlord’s
rights under the Master Lease, and within thirty (30) days of the date of such
notice, Sublandlord shall do so.  The costs of such suit, and the obligation to
pay Master Landlord’s attorney’s fees pursuant to the Master Lease in the event
that Sublandlord is not the prevailing party in such suit, shall be borne solely
by Subtenant.  In addition, any damages payable by Sublandlord in connection
with any such suit shall be borne solely by Subtenant.  Subtenant shall
indemnify, and hold harmless Sublandlord from and against any and all losses,
liabilities, damages, judgments, penalties, costs and expenses incurred in
connection with or arising out of any suit prosecuted by Sublandlord pursuant to
this subparagraph.

 

(x)            Excess Consideration; Sections 15.2(b) and 15.2(c) of Master
Lease.  Notwithstanding Sections 15(b) and 15(c) of the Master Lease,
Sublandlord shall be entitled to 100% of any excess consideration in lieu of 50%
of any excess consideration.

 

(xi)           SNDA.  This Sublease is subject to Master Landlord’s execution of
a Subordination, Nondisturbance and Attornment Agreement, substantially in the
form attached hereto as Exhibit D within sixty (60) days after mutual execution
of this Sublease by Sublandlord and Subtenant.  Except as set forth in the
preceding sentence, and notwithstanding Section 19.1 of the Master Lease,
neither Sublandlord nor Master Landlord shall be under any obligation to obtain
a non-disturbance agreement from Master Landlord’s current or future ground
lessor, mortgagee, trustee, beneficiary or leaseback lessor and Subtenant’s
obligations under this Sublease shall not be conditioned upon receipt of a
“Non-Disturbance Agreement” as described in Section 10.1 of the Master Lease.

 

(xii)          CCRs.  Subtenant hereby acknowledges and agrees that it has
received and reviewed the Declaration of Covenants, Conditions and Restrictions
Pointe Grand Business Park, recorded February 25, 1992, as Instrument No. 9202
5214 in the Official Records of San Mateo County (the “CC&Rs”).  Subtenant
hereby acknowledges the subordination of the

 

13

--------------------------------------------------------------------------------


 

Master Lease and this Sublease to the CC&Rs and agrees to abide by all
applicable covenants, conditions and restrictions contained in the CC&Rs.

 

(xiii)         Attorney’s Fees; Section 21.5 of Master Lease.  In addition to
the provisions of Section 21.5 of the Master Lease, in the event that
Sublandlord consults an attorney in connection with any breach or default of
Subtenant under this Sublease, whether or not suit is commenced or judgment is
entered, Subtenant shall reimburse Sublandlord promptly upon demand for
attorneys’ fees and costs incurred by Sublandlord in connection therewith.

 

(xiv)        Reimbursement of Costs; Section 21.12 of Master Lease.  Under
Section 21.12 of the Master Lease relating to reimbursement of costs, Subtenant
shall be required to pay the reasonable costs incurred by either, or both,
Sublandlord and Master Landlord in connection with Subtenant’s request for any
consent or approval under this Sublease, which costs may include, without
limitation, those of Sublandlord’s or Master Landlord’s attorneys, architects,
engineers and other third-party consultants.

 

(xv)         Brokers; Section 21.5 of Master Lease; Section 9 of First
Amendment.  The names of the brokers set forth in Section 21.15 of the Master
Lease and Section 9 of the First Amendment shall be removed and replaced as
follows:  Aaron Wright and Craig McGahey of The Staubach Company represent
Sublandlord and Randy Scott of Cornish & Carey represents Subtenant.  Commission
payable to the brokers in connection with this Sublease transaction shall be
paid as per separate agreements.

 

(xvi)        Inducement Recapture.  With respect to the remedies available to
Sublandlord upon a default under this Sublease by Subtenant, any agreement by
Sublandlord for free or abated Rent, the Right of First Refusal, or any other
cash or in kind bonus, inducement or consideration to Subtenant entering into
this Sublease (“Inducement Provisions”) shall be conditioned upon Subtenant’s
full and faithful performance of all of the terms of this Sublease.  Upon the
occurrence of a default (beyond any notice and cure period) by Subtenant under
this Sublease, all Inducement Provisions shall be deemed automatically deleted
from this Sublease, and of no further force and effect and one-half (1/2) of any
Rent abatement, or other bonus, inducement or consideration theretofore abated
or given or paid by Sublandlord to Subtenant shall become immediately due and
payable to Sublandlord as Additional Rent due under this Sublease.  The imputed
monthly Base Rent for the full abatement period to be in effect for the first
(1st) twelve (12) months of the Sublease Term and the partial abatement period
to be in effect for months thirteen (13) though twenty-four (24) of the Sublease
Term (which imputed monthly Base Rent shall be used to compute any amount owed
pursuant to the preceding sentence) shall be equal to One Hundred Thirty
Thousand Eight Hundred Fifteen Dollars and Forty Cents ($130,815.40).

 

(f)            Indemnification by Subtenant.  Subtenant shall indemnify, hold
harmless, protect and defend Sublandlord from and against any loss, damage or
injury, including, without limitation, reasonable attorneys’ fees, and/or any
amounts assessed against Sublandlord by Master Landlord under the Master Lease
on account of any action or omission by Subtenant that shall give rise to a
default or potential default under the Master Lease, which Sublandlord may
suffer or incur under the Master Lease as the result of any breach by Subtenant
of its obligations under this Sublease, including, without limitation, any
provisions of the Master Lease that are incorporated herein.  Subtenant’s
obligations hereunder shall survive the termination of this Sublease. 
Notwithstanding any other provisions of this Sublease to the contrary, in the
event

 

14

--------------------------------------------------------------------------------


 

of a breach of this Sublease that may cause an event of default to occur under
the Master Lease, Sublandlord may, in addition to all other remedies granted to
Sublandlord hereunder, at Subtenant’s expense and after notice to Subtenant,
take such action as may reasonably be required to prevent such matter from
maturing into an event of default under the Master Lease, and Subtenant shall
pay such expenses to Sublandlord, together with expenses of collection, within
five (5) days after demand by Sublandlord.

 

(g)           Sublandlord’s Limited Obligations.  Except as expressly otherwise
provided in this Sublease, Sublandlord shall have no obligations to Subtenant
with respect to the Sublease Premises or the performance by Master Landlord of
any obligations of Master Landlord under the Master Lease.

 

8.             Early Termination of Master Lease.  Subtenant acknowledges that
Sublandlord has early termination rights under Section 2(b) of the First
Amendment and agrees that Sublandlord shall have the right to freely exercise
the early termination option set forth therein. Sublandlord shall have no
liability to Subtenant on account of the early termination of the Master Lease
arising from Sublandlord’s exercise of its early termination option, any other
termination agreement entered into by Master Landlord and Sublandlord, any
termination of the Master Lease arising out of Sublandlord’s default under the
Master Lease, or any other termination of the Master Lease.  Where the Master
Lease grants Sublandlord any discretionary right to terminate the Master Lease,
whether due to casualty, condemnation, or otherwise, Sublandlord shall be
entitled to exercise or not exercise such right in its sole and absolute
discretion without the necessity of obtaining any consent or approval from
Subtenant.

 

9.             Consents Under Master Lease.  If Subtenant desires to take any
action which requires the consent of Master Landlord pursuant to the terms of
the Master Lease, including, without limitation, the making of any alterations,
then, notwithstanding anything to the contrary herein, (a) Sublandlord,
independently, shall have the same rights of approval or disapproval as Master
Landlord has under the Master Lease, (b) Subtenant shall not take any such
action until it obtains the consent of both Sublandlord (whose consent shall not
be unreasonably withheld) and Master Landlord, and (c) Subtenant shall request
that Sublandlord obtain Master Landlord’s consent on Subtenant’s behalf and
Sublandlord shall use commercially reasonable efforts to obtain such consent,
unless Sublandlord and Master Landlord agree in writing that Subtenant may
contact Master Landlord directly with respect to the specific action for which
Master Landlord’s consent is required.  Any approval or consent required of
Sublandlord conclusively shall be deemed reasonably withheld if Master Landlord
withholds Master Landlord’s approval or consent.  Subtenant shall reimburse
Sublandlord for all costs incurred by Sublandlord in processing any request by
Subtenant for Master Landlord’s or Sublandlord’s consent.  Sublandlord shall
respond to any written request for consent by Subtenant within thirty (30)
calendar days after receipt of the request.  If Sublandlord does not respond
within such time period, then Sublandlord shall be deemed to have consented to
any item for which Subtenant requested consent.

 

10.           Letter of Credit.

 

(a)           Subtenant’s Obligation to Provide Letter of Credit; Proceeds. 
Subtenant shall deliver to Sublandlord an unconditional, irrevocable,
transferable letter of credit (the “Letter of Credit”), in an amount equal to
the Required Amount (defined in Section 10(e) below) and satisfying the
requirements set forth in Section 10(b) below.  The

 

15

--------------------------------------------------------------------------------


 

Letter of Credit shall secure Subtenant’s obligations under this Sublease.
Accordingly, upon the occurrence or existence of any Draw Event (defined in
Section 10(c) below), Sublandlord may draw upon the Letter of Credit and use the
proceeds of such draw (the “Draw Proceeds”) for the payment of Rent, for the
repair of damage to the Sublease Premises, for the payment of any other amount
which Sublandlord may spend or become obliged to spend by reason of Subtenant’s
default, and/or to compensate Sublandlord for any other loss or damage
(including, without limitation, damages under California Civil Code
Section 1951.2 or any successor or similar statute) which Sublandlord may suffer
by reason of Subtenant’s Default, to the fullest extent permitted by law. 
Subtenant acknowledges and agrees that the Letter of Credit represents the
contractual commitment of the issuer of the Letter of Credit (the “Issuer”) to
answer for Subtenant’s failure to timely and fully discharge or otherwise
satisfy Subtenant’s liabilities and obligations under this Sublease, and that
the Draw Proceeds represent funds of Issuer paid to Sublandlord in accordance
with such contractual commitment.  Accordingly, Sublandlord and Subtenant agree
that neither the Letter of Credit nor the Draw Proceeds shall be treated as a
security deposit within the meaning of California Civil Code Section 1950.7 (or
any successor or similar statute), and Subtenant hereby waives all rights and
benefits under California Civil Code Section 1950.7 (or any successor or similar
statute), or under any judicial or administration decision, which would limit
Sublandlord’s right to use, retain and apply the Letter of Credit and the Draw
Proceeds in accordance with this Section 10.  Subtenant shall not have any right
to mortgage, assign or encumber any interest in the Letter of Credit without the
prior written consent of Sublandlord, which may be withheld in Sublandlord’s
sole and absolute discretion.  Sublandlord shall have the right to transfer or
mortgage its interest in this Sublease to any party and in such event, it shall
have the right to concurrently transfer or assign its interest in the Letter of
Credit.

 

(b)           Issuer; Terms of Letter of Credit.  The Issuer of the Letter of
Credit shall be a federally chartered banking institution reasonably acceptable
to Sublandlord with an office in New York, New York (or will accept facsimile
draw requests), allowing the Letter of Credit to be presented to and paid by
such office pursuant to procedures reasonably acceptable to Sublandlord. 
Sublandlord approves Wells Fargo Bank as Issuer, based on the current financial
status and strength of such bank.  Such approval may be withdrawn at any time by
Sublandlord based on adverse change in the credit rating or financial status of
such bank.  The Letter of Credit shall (i) be a stand-by, at-sight, irrevocable
letter of credit; (ii) be payable to Sublandlord or Sublandlord’s assignees (any
of the foregoing, the “Beneficiary”); (iii) require that any draw on the Letter
of Credit shall be made upon receipt by the Issuer of only a letter signed by an
authorized representative of the Beneficiary certifying that the Beneficiary is
entitled to draw on the Letter of Credit and specifying the Draw Event;
(iv) allow partial draws; (v) be issued for a term of no less than one (1) year
with an automatic renewal for at least an additional four (4) years unless the
Issuer gives the Beneficiary written notice of non-renewal at least thirty (30)
days prior to the expiry date of the Letter of Credit; (vi) provide that the
Letter of Credit is governed by the Uniform Customs and Practice for Documentary
Credits as in effect as of the date of the Letter of Credit; and (vii) be in the
form of Exhibit E hereto.  Subtenant shall, at its expense, keep the Letter of
Credit in full force and effect until the thirtieth (30th) day after the
Expiration Date or other termination date of this Sublease, except that if this
Sublease is terminated due to an Event of Default by Subtenant, then Subtenant
shall keep the Letter of Credit in effect until sixty (60) days after a final,
non-appealable judgment is entered which establishes Subtenant’s liability to
Sublandlord for breach of this Sublease.

 

16

--------------------------------------------------------------------------------


 

(c)           Draw Event.  At any time after a Draw Event occurs, the
Beneficiary may present its written demand to Issuer for payment of a portion of
the amount of the Letter of Credit as is required to compensate Sublandlord for
damages incurred, with subsequent demands at the Beneficiary’s sole election as
Sublandlord incurs further damages and the Draw Proceeds so obtained may be
applied to the extent required to compensate Sublandlord for damages incurred,
or to reimburse Sublandlord as provided herein, in connection with any such
default or other Draw Event, and any remaining Draw Proceeds shall be retained
by the Beneficiary to secure the performance of Subtenant’s obligations under
this Sublease.  A “Draw Event” shall mean any of the following:  (i) an Event of
Default by Subtenant (after the expiration of any notice and cure period) under
this Sublease; (ii) Subtenant is the subject of an Insolvency Proceeding (as
defined below); (iii) this Sublease is terminated by Sublandlord due to an Event
of Default by Subtenant; (iv) the Letter of Credit is not replaced with another
Letter of Credit meeting the requirements of this Section 10 from an Issuer
approved by Sublandlord at least thirty (30) days prior to the expiry date of
the Letter of Credit then held by Sublandlord.  As used herein, an “Insolvency
Proceeding” shall mean the occurrence of any of the following events:  Subtenant
(a) makes an assignment for the benefit of creditors; (b) is adjudicated as
insolvent; (c) files a petition (or files an answer admitting the material
allegations of a petition) under any state or federal bankruptcy or other laws
affecting creditors’ rights; (d) fails, within ninety (90) days after the
commencement of proceedings for relief under any state or federal bankruptcy or
other laws affecting creditors’ rights, to have such proceedings dismissed;
(e) has all or substantially all of its assets subject to judicial seizure or
attachment and such seizure or attachment is not released within ninety (90)
days; (f) consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of all or any substantial part of its assets; or (g) fails within
ninety (90) days after the appointment of such a trustee, receiver or liquidator
to have such appointment vacated.

 

(d)           Replenishment Following Draw.  If Sublandlord or the Beneficiary
uses any Draw Proceeds to cure any default by Subtenant hereunder and/or for any
other reason permitted or contemplated by this Section 10, Subtenant shall
provide a replacement Letter of Credit in the Required Amount, and otherwise
meeting the requirements of this Section 10, within fifteen (15) days of notice
from Sublandlord or the Beneficiary, and Subtenant’s failure to do so shall be
an Event of Default hereunder.  Upon providing the replacement Letter of Credit
in the Required Amount and otherwise meeting the requirements of this
Section 10, Sublandlord shall concurrently surrender the original or then
current Letter of Credit to Subtenant, and provided there is no other Event of
Default by Subtenant, any unused Draw Proceeds.

 

(e)           Required Amount.  The terms “Required Amount” shall mean One
Million Five Hundred Sixty-Nine Thousand Seven Hundred Eighty-Five and no/100ths
Dollars ($1,569,785), subject to adjustment provided below.  If Subtenant is not
then in default under this Sublease and has not previously been in default
beyond any applicable notice and cure periods on two (2) or more occasions
during the Term, the amount of the Letter of Credit may be reduced to Five
Hundred Four Thousand Two Hundred Eighty-Three and no/100ths Dollars ($504,283)
concurrently with the third (3rd) anniversary of the Commencement Date. Upon
providing a replacement Letter of Credit in the reduced Required Amount and
otherwise meeting the requirements of this Section 10, Sublandlord shall
concurrently surrender the original or then current Letter of Credit to
Subtenant.

 

17

--------------------------------------------------------------------------------


 

11.           Sublandlord’s Lien Rights.  Subtenant, as debtor, hereby grants to
Sublandlord, as secured party, a security interest in the Sold Personal Property
in order to secure the payment and performance of Base Rent and Additional Rent
due under this Sublease.  This Sublease shall constitute a security agreement
under the California Uniform Commercial Code covering the Personal Property. 
Sublandlord shall have the right to file a UCC 1 Financing Statement and any
other statements necessary or desirable to perfect, continue or correct its
security interest in the Sold Personal Property.

 

12.           No Third Party Rights.  Except as otherwise expressly provided
herein, the benefit of the provisions of this Sublease is limited to Sublandlord
and Subtenant and to their successors and permitted assigns.  No third party
shall be construed to have any rights as a third party beneficiary with respect
to any of the provisions of this Sublease; provided, however, that Master
Landlord shall be entitled to the benefit of Subtenant’s indemnities under this
Sublease.

 

13.           Environmental Matters.  Subtenant acknowledges receipt of a copy
of the Detailed Divestiture Environmental Site Assessment prepared by URS on
August 29, 2003 under Project No. 07427-093-175, together with all exhibits and
attachments thereto.  Section 13.6 of the Master Lease is incorporated into this
Sublease with the following modifications:

 

(a)           Copies of Filings.  All notices, reports, MSDS, Hazardous
Materials Management Plans, Contingency Plans and Emergency Procedures as well
as copies of permits, licenses, or registrations authorizing Subtenant to
conduct any activities involving hazardous substances, or other documents to be
delivered to Master Landlord pursuant to Section 13.6 of the Master Lease shall
be concurrently delivered to Sublandlord; provided, however, that Subtenant may
redact out the chemical name and chemical equation of active pharmaceutical
compounds.

 

(b)           No Underground Tanks without Consent; Grease Trap.  Subtenant
shall not be permitted to install any new underground storage tanks or to use
any existing underground storage tanks, without, in each instance, the express
prior written consent of the Sublandlord and Master Landlord, which consent may
be withheld in the sole and absolute discretion of either Sublandlord or Master
Landlord.   Subtenant shall be permitted to use, in accordance with all
applicable laws, the underground grease trap installed in connection with the
cafetorium.

 

(c)           Sublandlord’s Indemnity of Subtenant.  Master Landlord’s indemnity
set forth in Section 13.6(c) of the Master Lease shall not apply as between
Sublandlord and Subtenant and shall not be incorporated into this Sublease. 
Sublandlord shall indemnify, defend and hold Subtenant harmless from and against
any and all claims, losses, damages, liabilities, costs, legal fees and expenses
of any sort arising out of or relating to any unauthorized release into the
environment of any hazardous substances or wastes or radiation or radioactive
materials from the Sublease Premises only to the extent such release resulted
from the negligence of or willful misconduct by Sublandlord.

 

14.           No Option to Extend.  Subtenant shall not have any option to renew
or extend the term of this Sublease.

 

18

--------------------------------------------------------------------------------


 

15.           Right of First Refusal.  Sublandlord hereby grants the following
right of first refusal (“Right of First Refusal”) to Subtenant.

 

(a)           Offer; Offered Premises; Acceptance Notice; Amendment,
Termination.  If, during the Term, Sublandlord receives an executed letter of
interest, letter of intent or similar summary of terms (collectively, a “Letter
of Interest”) from an unrelated third party (“Offeror”) in connection with the
subleasing of (i) all or a portion of the Phase IIA 220 East Grand Avenue
Building or (ii) all or a portion of the Phase IIA 220 East Grand Avenue
Building together with all or a portion of the Initial Building/230 East Grand
Avenue (in either case, the “Offered Premises”), Sublandlord shall deliver to
Subtenant a copy of such Letter of Interest.  Delivery of the Letter of Interest
by Sublandlord to Subtenant shall constitute Sublandlord’s offer (the “Offer”)
to sublease to Subtenant the Offered Premises, in accordance with the specific
terms of the Letter of Interest and otherwise on the terms and conditions of
this Sublease.  The Offered Premises, if subleased to Subtenant pursuant to this
Right of First Refusal, shall be hereinafter referred to as the “Additional
Premises.”  Subtenant shall have ten (10) business days after receipt of the
Offer within which to deliver to Sublandlord written notice (“Acceptance
Notice”) unconditionally accepting the Offer.  The Acceptance Notice shall
constitute Subtenant’s acceptance of the Offer and binding agreement to sublease
the Additional Premises in accordance with the terms of the Offer.  If Subtenant
so notifies Sublandlord by timely providing an Acceptance Notice, the parties
shall execute an amendment of this Sublease (or, at Sublandlord’s option, a new
sublease) demising the Additional Premises on the terms and conditions specified
in the Offer.  If Subtenant fails to properly deliver the Acceptance Notice
within such ten (10) business day period, or conditionally accepts the Offer, or
fails to execute a Sublease amendment or new sublease, as the case may be,
within the later of: (i) fifteen (15) business days following the date on which
the Acceptance Notice was delivered to Sublandlord, and (ii) ten (10) days after
the draft Sublease amendment or new sublease is received by Subtenant, then
Subtenant’s right of first refusal shall terminate and Sublandlord shall be free
to enter into a sublease (a “Phase II A Sublease”) with the party who made the
Offer substantially upon the terms set forth in the Offer; provided, however,
that if the aggregate rent for the Phase II A Sublease is more than ten percent
(10%) lower than the aggregate rent disclosed in the Offer, then Sublandlord
shall be required to provide Subtenant with a revised Offer describing the
reduced rent and Subtenant shall have five (5) business days from receipt of
such revised Offer to provide Sublandlord with an Acceptance Notice pursuant to
which Subtenant unconditionally accepts the revised Offer.  Such Acceptance
Notice shall constitute Subtenant’s binding agreement to sublease the Additional
Premises in accordance with the terms of the revised Offer.  If Subtenant so
notifies Sublandlord by timely providing an Acceptance Notice, the parties shall
execute an amendment of this Sublease (or, at Sublandlord’s option, a new
sublease) demising the Additional Premises on the terms and conditions specified
in the revised Offer.  If Subtenant fails to properly deliver the Acceptance
Notice within such five (5) business day period, or conditionally accepts the
revised Offer, or fails to execute a Sublease amendment or new sublease, as the
case may be, within the later of: (i) ten (10) business days following the date
on which the Acceptance Notice was delivered to Sublandlord, and (ii) ten (10)
days after the draft Sublease amendment or new sublease is received by
Subtenant, then Subtenant’s right of first refusal shall terminate and
Sublandlord shall be free to enter into a Phase II A Sublease with the party who
made the revised Offer.

 

(b)           Termination of Right of First Refusal.  Upon mutual execution of a
Phase II A Sublease by Sublandlord and by Subtenant or a third-party subtenant,
as applicable,

 

19

--------------------------------------------------------------------------------


 

Subtenant’s Right of First Refusal shall terminate and expire with respect to
the space covered by such Phase II A Sublease.  In addition, if a Phase II A
Sublease to a third-party subtenant grants an option, right of first refusal,
right of first offer, or similar right for a portion of the Phase IIA 220 East
Grand Avenue Building (a “Phase II A Option”), then the remaining Right of First
Refusal granted to Subtenant by this Section 15 shall automatically become
subordinate to the Phase II A Option so long as the Phase II A Option was
disclosed to Subtenant.  Upon the termination of the Subtenant’s Right of First
Refusal, then: (i) Sublandlord shall not have any further obligations under this
Section 15, and (ii) except for the license of the Specialized Utilities Closet
and Back-up Generator Pad, Subtenant shall not have any occupancy or other
rights with respect to all or any portion of the Phase IIA 220 East Grand Avenue
Building.

 

(c)           Conditions to Effective Exercise.  Subtenant’s exercise of its
right of first refusal shall be conditioned upon the following:  (i) on the date
Subtenant receives the Offer from Sublandlord, Subtenant shall not be in default
under this Sublease, (ii) there must not have been an Event of Default under
this Sublease by Subtenant on more than two (2) occasions during the term of
this Sublease, and (iii) on the date Subtenant receives the Offer from
Sublandlord, Subtenant shall occupy one hundred percent (100%) of the Sublease
Premises.

 

(d)           Personal Right.  The right of first refusal shall be personal to
Subtenant and may not be assigned except in connection with an assignment of
this Sublease, and then only in connection with an assignment (but not a
sublease) constituting a “Permitted Transfer” under Section 15.1 of the Master
Lease.  The right of first refusal shall terminate upon the expiration or
earlier termination of the Master Lease.

 

(e)           Sugen’s Transfer to an Affiliate.  Notwithstanding any provision
of this Section 15 to the contrary, Sublandlord shall be entitled to transfer
its leasehold interest in the Phase IIA 220 East Grand Avenue Building or any
portion thereof, with or without any portion of the Initial Building/230 East
Grand Avenue, to an affiliate of the Sublandlord, or upon the consolidation,
merger or other reorganization of Sublandlord or upon the sale or transfer of
substantially all of the stock or assets of Sublandlord; so long as any such
transfer is permitted by the terms of the Master Lease or consented to by Master
Lessor (each, an “Exempt Transfer”) without the obligation to offer to Subtenant
the leasehold to be transferred under this Section 15.  The transferee under an
Exempt Transfer shall be bound, however, by Sublandlord’s obligations under this
Section 15 with respect to any future sublease which is not an Exempt Transfer. 
For purposes of this Section 15, an “affiliate” shall be any person or entity
which controls Sublandlord, is controlled by Sublandlord, or is under common
control with Sublandlord.

 

16.           Notices.  Notices to be delivered to the parties hereunder shall
be delivered in accordance with Section 21.1 of the Master Lease to the
following addresses:

 

If to Sublandlord:

Sugen, Inc.

 

235 East 42nd Street,

 

New York, NY 10017-5755

 

Attn:

Arthur R. Silverman

 

20

--------------------------------------------------------------------------------


 

With copies to:

50 Pequot Avenue,

 

MS 6025-C5124

 

New London, CT 06320

 

Attn:

William C. Longa

 

 

Susan E. Zimbelmann

 

 

 

and

Reed Smith LLP

 

1901 Avenue of the Stars, Suite 700

 

Los Angeles, CA  90067

 

Attn:

James R. Eskilson, Esq.

 

 

 

If to Subtenant:

Exelixis, Inc.

 

170 Harbor Way

 

South San Francisco, CA 94083-0511

 

Attn:

Chief Financial Officer

 

 

 

With a copy to:

Cooley Godward LLP

 

One Maritime Plaza, 20th Floor

 

San Francisco, CA 94111-3580

 

Attn:

Anna B. Pope, Esq.

 

 

 

If to Master Landlord:

Britannia Pointe Grand Limited Partnership

 

555 Twelfth Street, Suite 1650

 

Oakland, CA 94607

 

Attn:

Magdalena Shushan

 

Telecopier:  (510) 763-6262

 

 

 

With a copy to:

Folger Levin & Kahn LLP

 

Embarcadero Center West

 

275 Battery Street, 23rd Floor

 

San Francisco, CA 94111

 

Attn:

Donald E. Kelley, Jr., Esq.

 

Telecopier:  (415) 986-2827

 

 

 

and a copy to:

Britannia Pointe Grand Limited Partnership

 

444 North Michigan Avenue, Suite 3230

 

Chicago, IL 60611

 

Attn:

Randall W. Rohner

 

Telecopier:  (312) 755-0717

 

17.           Parking.  During the Term, Subtenant shall be entitled to use a
pro rata portion of the parking rights granted to the Sublandlord under the
Master Lease, as determined in Sublandlord’s good faith judgment, and all such
rights shall be subject to the terms, conditions and restrictions set forth in
the CC&Rs.

 

18.           Signage.  Notwithstanding any provisions of Section 11.5 of the
Master Lease to the contrary, and subject to the conditions and limitations set
forth in succeeding sentence of this Section 18, Subtenant’s signage rights
shall be limited to: (a) a sign displaying its corporate name and logo on the
back wall of the Lobby Area entrance as described on Exhibit F-1 attached

 

21

--------------------------------------------------------------------------------


 

hereto, (b) a sign displaying its corporate name on the west side of the outside
of the Sublease Premises in the location designated as “D” on Exhibit F-1
attached hereto, (c) a sign displaying its corporate name on the east side of
the outside of the Sublease Premises in the location designated as “B” on
Exhibit F-1 attached hereto, and (d) the inclusion of its corporate name on the
existing monument sign which is shown as “E” on Exhibit F-1 attached hereto.  In
each instance, the signage described above shall be subject to: (i) the approval
of Master Landlord, (ii) consistent with the size, color, and general appearance
for such sign shown on Exhibit F-1 attached hereto, (iii) the CC&Rs and (iv) any
signage program adopted for the Center.  Subtenant’s use of the monument sign
identified as “E” on Exhibit F-1 attached hereto shall be shared with the
occupants (and future occupants) of the Phase IIA 220 East Grand Avenue Building
and the Initial Building/230 East Grand Avenue.  Notwithstanding anything to the
contrary contained herein, if the Phase IIA 220 East Grand Avenue Building is
occupied by a subtenant other than Subtenant, then Subtenant shall, upon written
request as described in Section 1 (a) above move the Lobby signage to the wall
which abuts the Sublease Premises or, only if agreed to by all Phase IIA 220
East Grand Avenue Building subtenants, repaint and resize the Lobby sign (and
the painted background) to occupy not more than one-half (1/2) (divided, side to
side, not top to bottom) of the back wall of the Lobby (the half of the back
wall of the Lobby which is closest to Building 3).  In such case, Sublessee
shall concurrently, and at its expense, repaint the back wall of the Lobby in a
neutral color.  In addition, at Sublandlord’s or Master Landlord’s request,
Subtenant shall remove any signage installed by Subtenant upon the expiration or
earlier termination of this Sublease.  Sublandlord shall, at its sole cost,
remove the “Sugen” signage on the Sublease Premises identified on Exhibit F-2
attached hereto within thirty (30) days after the Commencement Date. 
Sublandlord shall not have any obligation to remove, replace or modify any
existing signage which bears the name of the Master Landlord or the Center or
any Sugen signage which is not located on the Sublease Premises.

 

19.           Utilities.

 

(a)           Generic Utilities.  Electric and gas utility services are
individually metered for the Sublease Premises and Subtenant shall be
responsible for contracting directly with the utility provider for such
services.  Sublandlord shall provide generic water (industrial and domestic but
not deionized or other specialty water) and sewer service to the Sublease
Premises as such services are not currently separately metered and/or invoiced. 
Sublandlord shall have the right, however, at any time to separate such services
or install monitoring meters to track water consumption at the Sublease Premises
with the cost of such installation to be paid for one-half by Sublandlord and
one-half by Subtenant.  Until such services are separately metered, Subtenant
shall pay as Additional Rent its pro rata share of such utility costs, subject
to adjustment for any vacancy of the Phase IIA 220 East Grand Avenue Property,
as determined in Sublandlord’s reasonable judgment.  Following the separation of
such services, Subtenant shall pay, as Additional Rent, the charges for such
services shown by the applicable meter or submeter.

 

(b)           Specialized Utilities and Back-up Generator.  Deionized/reverse
osmosis water, carbon dioxide, nitrogen and clean dry air (collectively, the
“Specialized Utilities”) are provided to the Sublease Premises and to the
Phase IIA 220 East Grand Avenue Building by the portion of the Licensed Personal
Property which is located in the closet described on Exhibit G-1 attached hereto
(the “Specialized Utilities Closet”).  Back-up electricity is provided to the
Sublease Premises and to the Phase IIA 220 East Grand Avenue Building by

 

22

--------------------------------------------------------------------------------


 

the portion of the Licensed Personal Property (collectively, the “Back-Up
Generator”) which is located on the pad described in Exhibit G-2 attached hereto
(the “Back-up Generator Pad”).  The Back-up Generator Pad shall not include the
pad for the back-up generator which serves the Initial Building/230 East Grand
Avenue.  Except as set forth herein, during the Sublease Term, Subtenant shall
have a license, for no additional consideration, to use the Specialized
Utilities Closet and the Back-Up Generator Pad to provide the Specialized
Utilities and back-up electricity to the Sublease Premises, the Lobby Area
(solely with respect to back-up power), and to the Phase IIA 220 East Grand
Avenue Building (the “Utilities Closet/Generator Pad License”).  The Utilities
Closet/Generator Pad License may be terminated by Sublandlord with respect to
the Specialized Utilities Closet, the Back-Up Generator Pad, or both, as
follows: (a) upon the occurrence of an Event of Default under this Sublease,
(b) if Sublandlord has separated the Specialized Utilities and/or Back-Up
Generator pursuant to subsection (e) below, or (c) if Sublandlord has elected to
operate (or to cause another party, including but not limited to an occupant of
the Phase IIA 220 East Grand Avenue Building to operate) the Specialized
Utilities and/or Back-Up Generator pursuant to subsection (e) below.  Upon the
occurrence of an Event of Default, Sublandlord shall have the right, but not the
obligation, to terminate the license of the Specialized Utilities Closet and/or
Back-Up Generator Pad, either wholly or with respect to only the Specialized
Utilities Closet or the Back-Up Generator Pad, whether or not Sublandlord
terminates this Sublease.  So long as the Specialized Utilities Closet/Back-Up
Generator Pad License remains in effect, Subtenant shall have the obligation, at
no expense to the Sublandlord, to operate, maintain, repair, and replace the
Licensed Personal Property and to keep both the Specialized Utilities Closet and
the Back-Up Generator Pad operational, safe, secure and clean.  In addition, so
long as the Specialized Utilities Closet/Back-Up Generator Pad License remains
in effect, Subtenant shall, at no expense to Sublandlord, provide to the
Phase IIA 220 East Grand Avenue Building (a) sufficient quantities of the
Specialized Utilities to allow any occupants of the Phase II 220 East Grand
Avenue Building to use the laboratory space which currently exists in the
Phase IIA 220 East Grand Avenue Building at full capacity and (b) sufficient
quantities of electricity as needed in the case of any power outage, to operate
the Phase IIA 220 East Grand Avenue Building at full capacity.  Subtenant shall
enter into an agreement with the occupant(s) of the Phase IIA 220 East Grand
Avenue Building pursuant to which such occupant(s) shall reimburse Subtenant for
the pro rata share (reasonably based on the utilities usage) of Subtenant’s
costs to provide the Specialized Utilities and back-up electricity and to
operate, maintain, repair and replace the Licensed Personal Property located in
the Specialized Utilities Closet and on the Back-Up Generator Pad.  The form of
the agreement described in the preceding sentence shall be subject to the
reasonable consent of Sublandlord.

 

(c)           Increase of Laboratory Space In Phase IIA 220 East Grand Avenue
Building.  If an occupant of the Phase IIA 220 East Grand Avenue Building
desires to construct additional laboratory space in the Phase IIA 220 East Grand
Avenue Building, and Sublandlord reasonably determines that such construction
necessitates an increase in the capacity of one or more of the Specialized
Utilities, then Subtenant shall be obligated to promptly install/construct
facilities to provide the increased capacity of Specialized Utilities; provided,
however, that Subtenant’s obligation to do so shall be conditioned upon the
commitment of the occupant(s) of the Phase IIA 220 East Grand Avenue Building to
reimburse Subtenant for Subtenant’s reasonable out-of-pocket
installation/construction costs incurred to provide such increased capacity of
Specialized Utilities.  Subtenant shall obtain all necessary approvals from
Sublandlord, Master Landlord, and all applicable governmental bodies/agencies
prior to performing any such work.

 

23

--------------------------------------------------------------------------------


 

(d)           Increase of Laboratory Space In the Sublease Premises.  If
Subtenant desires to construct additional laboratory space in the Sublease
Premises and Sublandlord reasonably determines that such construction
necessitates an increase in the capacity of one or more of the Specialized
Utilities, then Subtenant shall, at its sole cost (and without any right of
reimbursement from Sublandlord or from any occupant of the Phase IIA 220 East
Grand Avenue Building) and after obtaining all necessary approvals from
Sublandlord, Master Landlord and all applicable governmental bodies/agencies,
construct additional facilities in the Specialized Utilities Closet in order to
provide an additional capacity of the Specialized Utilities sufficient to allow
the occupant(s) of the Phase IIA 220 East Grand Avenue Building to continue
operating laboratory space at full capacity.  In no event shall Subtenant
diminish the capacity of the Specialized Utilities available to the Phase IIA
220 East Grand Avenue Building by diverting Specialized Utilities to the
Sublease Premises.

 

(e)           Option of Sublandlord To Take Control of Specialized Utilities
Closet/Back-Up Generator Pad.  At its sole option, which may be exercised at any
time during the Sublease Term, Sublandlord may, without cause and upon at least
thirty (30) days prior written notice to Subtenant, terminate the Specialized
Utilities Closet/Back-Up Generator Pad License, either wholly or only with
respect to either the Specialized Utilities Closet or the Back-Up Generator
Pad.  As described above, Sublandlord may also terminate the Specialized
Utilities Closet/Back-Up Generator Pad License immediately upon the occurrence
of an Event of Default, either wholly or only with respect to either the
Specialized Utilities Closet or the Back-Up Generator Pad.  Upon the termination
of the Specialized Utilities Closet/Back-Up Generator Pad License, Sublandlord
shall, with respect to the area/system for which the license has been terminated
(i.e., either or both of the Specialized Utilities Closet and/or Back-Up
Generator Pad License) either: (a) operate, maintain, repair, and replace such
system and/or generator (in which case Sublandlord shall charge Subtenant for
its pro-rata portion of all of such expenditures as Additional Rent due monthly
under the Sublease, including but not limited to any expense of a third party
company engaged to operate, maintain, repair and/or replace any portion of the
Specialized Utilities or Back-Up Generator), (b) cause a third party, including
but not limited to an occupant of the Phase IIA East Grand Avenue Building to
operate, maintain, repair and/or replace such system and/or generator (in which
case Sublandlord, or the third party, shall charge Subtenant for its pro rate
share of all such expenditures, and all such expenditures shall be considered
Additional Rent, whether paid to Sublandlord or to a third party) or (c) provide
separate specialized utilities and/or a separate back-up generator dedicated
solely to the Sublease Premises.  If Sublandlord elects option (c) described in
the preceding sentence, then Sublandlord shall pay for all capital expenditures
incurred to create a separate back-up generator and/or one or more specialized
utility systems dedicated to the Sublease Premises and Subtenant shall
thereafter pay on a monthly basis, as Additional Rent, all expenditures incurred
in connection with the operation, maintenance, repair and replacement of such
system and/or generator.

 

20.           Conditions Precedent.  This Sublease and Sublandlord’s and
Subtenant’s rights and obligations hereunder are conditioned upon Master
Landlord’s consent to this Sublease pursuant to Section 22 below and Master
Landlord’s execution of a Subordination Non-Disturbance and Attornment Agreement
substantially in the form attached hereto as Exhibit D.

 

21.           Authority to Execute.  Subtenant represents and warrants that:
(a) Subtenant is a duly organized and existing Delaware corporation, and is
qualified to do business in California, (b) such persons executing this Sublease
on Subtenant’s behalf are duly authorized to execute

 

24

--------------------------------------------------------------------------------


 

and deliver this Sublease on Subtenant’s behalf in accordance with a duly
adopted resolution of Subtenant’s board of directors and the Subtenant’s bylaws
and (c) this Sublease is binding upon Subtenant in accordance with its terms. 
Concurrently with Subtenant’s execution and delivery of this Sublease to
Sublandlord and/or at any time during the Term within ten (10) days of
Sublandlord’s request, Subtenant shall provide to Sublandlord a copy of any
documents reasonably requested by Sublandlord evidencing such qualification,
organization, existence and authorization.

 

22.           Master Landlord’s Consent to Sublease.  This Sublease is subject
to the consent of the Master Landlord, which consent shall be evidenced by such
form as may be acceptable to Master Landlord.  Sublandlord agrees that Subtenant
has the right to seek Master Landlord’s agreement to include in the consent to
this Sublease the following provisions: (a) Master Landlord’s agreement to
Subtenant’s signage specifications and (b) Master Landlord’s conceptual approval
of the items set forth on Exhibit H attached hereto.  Sublandlord has reviewed
Exhibit H and it has no conceptual objection to the alterations briefly
described thereon; provided, however, that Sublandlord has retained its rights
under this Sublease to approve of or disapprove of the alterations conceptually
described on Exhibit H, based upon its review of drawings, plans, and
specifications, and other details provided regarding the alterations described
in Exhibit H.  Nothing in the preceding sentence shall provide Subtenant with
the right to condition its approval of Master Landlord’s consent upon the
inclusion of any of the items stated in the preceding sentence.  Sublandlord
agrees to use commercially reasonable efforts to obtain the consent of Master
Landlord to this Sublease as soon as reasonably possible following execution of
this Sublease by Subtenant and Sublandlord.  In the event that Master Landlord’s
consent is not obtained within sixty (60) days following the submittal of this
Sublease by Sublandlord to Master Landlord for consent, each of Sublandlord and
Subtenant shall have the right to terminate this Sublease by providing written
notice of termination to the other party.  For purposes of this Section 22,
Master Landlord’s consent shall be deemed to have been given as of the date when
Master Landlord’s unconditional written consent to this Sublease has been
delivered to Subtenant, or, in the event such consent is conditional, the date
upon which such conditions have been fully satisfied or waived by Master
Landlord.  Subtenant shall pay any and all fees charged by Master Landlord in
connection with seeking its consent to this Sublease.

 

23.           Counterparts.  This Sublease may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
all of which taken together shall constitute one and the same instrument.

 

24.           Examination of Sublease.  The submission of this Sublease to
Subtenant does not constitute an offer or option to lease or create any
obligation whatsoever on Sublandlord to negotiate with Subtenant in good faith
or to enter into a Sublease or any other agreement with Subtenant.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date first written above, intending to be bound hereby.

 

SUBLANDLORD:

SUGEN, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/  Kent Bernard

 

 

Name:

Kent Bernard

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

SUBTENANT:

EXELIXIS, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank Karbe

 

 

Name:

Frank Karbe

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christoph Pereira

 

 

Name:

Christoph Pereira

 

 

Title:

VP, Legal Affairs

 

 

26

--------------------------------------------------------------------------------